IN THE SUPREME COURT OF THE STATE OF NEVADA

                ELIOT A. ALPER, TRUSTEE OF THE                          No. 69608
                ELIOT A. ALPER REVOCABLE TRUST;
                SPACEFINDERS REALTY, INC.; AND
                THE ALPER LIMITED PARTNERSHIP,
                Petitioners,
                vs.
                                                                            FILED
                THE EIGHTH JUDICIAL DISTRICT                                FEB 1 2 2016
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF
                CLARK; AND THE HONORABLE
                CHARLES M. MCGEE,
                Respondents,
                and
                WILLIAM W. PLISE,
                Real Party in Interest.

                                  ORDER DENYING PETITION FOR
                                WRIT OF PROHIBITION OR MANDAMUS
                            This original petition for a writ of prohibition, or alternatively
                mandamus, challenges a district court order denying a motion for
                contempt. Having considered the petition and the supporting documents,
                we are not persuaded that the district court arbitrarily or capriciously
                exercised its discretion or exceeded its jurisdiction in denying the motion
                for contempt. NRS 34.160; NRS 34.320; Int? Game Tech., Inc. v. Second
                Judicial Dist. Court, 124 Nev. 193, 197, 179 P.3d 556, 558 (2008); Pan v.
                Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004);
                Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 818 P.2d 849, 851
                (1991). Accordingly, we
                            ORDER the p0ition DENIED.


                                            ei-A-                    C.J.
                                          Parraguirre


SUPREME COURT                                                                              , J.
        OF
     NEVADA
                                                           Cherry
10) 1947A                                                                                   OLI c91 0
                               r91.-,a1WW
                  cc: Chief Judge, The Eighth Judicial District Court
                       Hon. Charles M. McGee, Senior Judge
                        Edward J. Hanigan
                       Daniel J. Albregts, Ltd.
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1047A    (e